DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel claims 2-11, 13-17, 21-25, and 29-30.
Replace claim 1 with the following:
-- 1.	(Currently Amended) A device, comprising:
a camera configured to capture image data, the camera comprising: 
a camera sensor including a plurality of tiles of four pixels by four pixels, wherein each tile includes a first sub-tile, a second sub-tile, a third sub-tile, and a fourth sub-tile of two pixels by two pixels; and
a quad color filter array (QCFA) coupled to the camera sensor, the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters;
wherein a first sub-tile of a first tile includes:
a first phase detection (PD) pixel coupled to a first microlens shared with at least one other pixel , wherein the first microlens includes a first orientation with respect to the camera sensor and is shared by the first PD pixel and a second PD pixel of the first sub-tile, and wherein the first PD pixel is coupled to a first green color filter and the second PD pixel is coupled to a second green color filter; and
a first imaging pixel coupled to a second microlens different from the first microlens, wherein the first imaging pixel is coupled to a third green color filter of the QCFA; 
wherein the second sub-tile includes:
a third PD pixel coupled to a fourth green color filter and a third microlens, wherein the third microlens includes a second orientation 90 degrees with respect to the first orientation;
a fourth PD pixel coupled to a fifth green color filter and the third microlens shared with the third PD pixel; and
a second imaging pixel coupled to a sixth green color filter of the QCFA; and
a processor implemented in circuitry and coupled to the camera, wherein the processor is configured to:
control one or more first exposure settings of the first PD pixel; and 
control one or more second exposure settings of the first imaging pixel independent from the one or more first exposure settings.--
Replace claim 12 with the following:
--12.	(Currently Amended) A computer-implemented method, comprising:
controlling, by a processor, one or more first exposure settings of a first phase detection (PD) pixel of a camera sensor of a camera;
controlling, by the processor, one or more second exposure settings of a first imaging pixel of the camera sensor independently from controlling the one or more first exposure settings;
receiving, by the processor, captured image data from the camera coupled to the processor, wherein the camera includes:
the camera sensor including a plurality of tiles of four pixels by four pixels, wherein each tile includes a first sub-tile, a second sub-tile, a third sub-tile, and a fourth sub-tile of two pixels by two pixels; and
a quad color filter array (QCFA) coupled to the camera sensor, the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters;
wherein a first sub-tile of a first tile includes:
the first PD pixel coupled to a first microlens shared with at least one other pixel , wherein the first microlens includes a first orientation with respect to the camera sensor and is shared by the first PD pixel and a second PD pixel of the first sub-tile, and wherein the first PD pixel is coupled to a first green color filter and the second PD pixel is coupled to a second green color filter; and
the first imaging pixel coupled to a second microlens different from the first microlens, wherein the first imaging pixel is coupled to a third green color filter of the QCFA; 
wherein the second sub-tile includes:
a third PD pixel coupled to a fourth green color filter and a third microlens, wherein the third microlens includes a second orientation 90 degrees with respect to the first orientation;
a fourth PD pixel coupled to a fifth green color filter and the third microlens shared with the third PD pixel; and
a second imaging pixel coupled to a sixth green color filter of the QCFA.—

Replace claim 18 with the following:  
--18.	(Currently Amended) The method of claim 12, further comprising:
capturing image data by the first PD pixel and a second PD pixel of the first sub-tile sharing the first microlens
capturing image data by the first imaging pixel
detecting, by the processor, one or more phases based on the captured image data from the first PD pixel and the second PD pixel; and
generating an image based on the captured image data from the first imaging pixel.--

Replace claim 19 with the following:  
--19.	(Currently Amended) The method of claim 18, further comprising:
capturing image data by [[a]]the third PD pixel of the second sub-tile
capturing image data by a fourth PD pixel coupled to the third microlens shared with the third PD pixel;
capturing image data by the second imaging pixel coupled to a sixth green color filter of the QCFA; and
detecting, by the processor, one or more phases based on the captured image data from the third PD pixel and the fourth PD pixel;
wherein generating the image is further based on the captured image data from the second imaging pixel.--

Replace claim 20 with the following:
--20.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor of a device, cause the device to:
control one or more first exposure settings of a first phase detection (PD) pixel of a camera sensor of a camera;
control one or more second exposure settings of a first imaging pixel of the camera sensor independently from controlling the one or more first exposure settings;
receive, by a processor of the device, captured image data from the camera coupled to the processor, wherein the camera includes:
the camera sensor including a plurality of tiles of four pixels by four pixels, wherein each tile includes a first sub-tile, a second sub-tile, a third sub-tile, and a fourth sub-tile of two pixels by two pixels; and
a quad color filter array (QCFA) coupled to the camera sensor, the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters;
wherein a first sub-tile of a first tile includes:
the first PD pixel coupled to a first microlens shared with at least one other pixel of , wherein the first microlens includes a first orientation with respect to the camera sensor and is shared by the first PD pixel and a second PD pixel of the first sub-tile, and wherein the first PD pixel is coupled to a first green color filter and the second PD pixel is coupled to a second green color filter; and
the first imaging pixel coupled to a second microlens different from the first microlens, wherein the first imaging pixel is coupled to a third green color filter of the QCFA; 
wherein the second sub-tile includes:
a third PD pixel coupled to a fourth green color filter and a third microlens, wherein the third microlens includes a second orientation 90 degrees with respect to the first orientation;
a fourth PD pixel coupled to a fifth green color filter and the third microlens shared with the third PD pixel; and
a second imaging pixel coupled to a sixth green color filter of the QCFA.--

Replace claim 26 with the following:
--26.	(Currently Amended) The computer-readable medium of claim 20, wherein execution of the instructions further causes the device to:
capture image data by the first PD pixel and a second PD pixel of the first sub-tile sharing the first microlens
capture image data by the first imaging pixel
detect one or more phases based on the captured image data from the first PD pixel and the second PD pixel; and
generate an image based on the captured image data from the first imaging pixel.--

Replace claim 27 with the following:
--27.	(Currently Amended) The computer-readable medium of claim 26, wherein execution of the instructions further causes the device to:
capture image data by a third PD pixel of the second sub-tile
capture image data by a fourth PD pixel coupled to the third microlens shared with the third PD pixel;
capture image data by the second imaging pixel coupled to a sixth green color filter of the QCFA; and
detect, by the processor, one or more phases based on the captured image data from the third PD pixel and the fourth PD pixel;
wherein generating the image is further based on the captured image data from the second imaging pixel.--

Replace claim 28 with the following:
--28.	(Currently Amended) A device, comprising:
means for controlling one or more first exposure settings of a first phase detection (PD) pixel of a camera sensor of a camera;
means for controlling one or more second exposure settings of a first imaging pixel of the camera sensor independently from controlling the one or more first exposure settings;
means for receiving captured image data from the camera, wherein the camera includes:
the camera sensor including a plurality of tiles of four pixels by four pixels, wherein each tile includes a first sub-tile, a second sub-tile, a third sub-tile, and a fourth sub-tile of two pixels by two pixels; and
a quad color filter array (QCFA) coupled to the camera sensor, the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters;
wherein a first sub-tile of a first tile includes:
the first PD pixel coupled to a first microlens shared with at least one other pixel of , wherein the first microlens includes a first orientation with respect to the camera sensor and is shared by the first PD pixel and a second PD pixel of the first sub-tile, and wherein the first PD pixel is coupled to a first green color filter and the second PD pixel is coupled to a second green color filter; and
the first imaging pixel coupled to a second microlens different from the first microlens, wherein the first imaging pixel is coupled to a third green color filter of the QCFA; 
wherein the second sub-tile includes:
a third PD pixel coupled to a fourth green color filter and a third microlens, wherein the third microlens includes a second orientation 90 degrees with respect to the first orientation;
a fourth PD pixel coupled to a fifth green color filter and the third microlens shared with the third PD pixel; and
a second imaging pixel coupled to a sixth green color filter of the QCFA.--

Add new claim 31:
--31.	(New) The device of claim 1, wherein the processor is further configured to:
receive image data captured using the first PD pixel and a second PD pixel of the first sub-tile sharing the first microlens;
receive image data captured using the first imaging pixel;
detect one or more phases based on the captured image data from the first PD pixel and the second PD pixel; and
generate an image based on the captured image data from the first imaging pixel.--

Add new claim 32:
--32.	(New) The device of claim 31, wherein the processor is further configured to:
receive image data captured using the third PD pixel of the second sub-tile;
receive image data captured using a fourth PD pixel coupled to the third microlens shared with the third PD pixel;
receive image data captured using the second imaging pixel coupled to a sixth green color filter of the QCFA; 
detect one or more phases based on the captured image data from the third PD pixel and the fourth PD pixel; and
generate the image further based on the captured image data from the second imaging pixel.--

Add new claim 33:
--33.	(New) The device of claim 28, further comprising:
means for receiving image data captured using the first PD pixel and a second PD pixel of the first sub-tile sharing the first microlens;
means for receiving image data captured using the first imaging pixel;
means for detecting one or more phases based on the captured image data from the first PD pixel and the second PD pixel; and
means for generating an image based on the captured image data from the first imaging pixel.--

Add new claim 34:
--34.	(New) The device of claim 33, further comprising:
means for receiving image data captured using the third PD pixel of the second sub-tile;
means for receiving image data captured using a fourth PD pixel coupled to the third microlens shared with the third PD pixel;
means for receiving image data captured using the second imaging pixel coupled to a sixth green color filter of the QCFA; and
means for detecting one or more phases based on the captured image data from the third PD pixel and the fourth PD pixel; 
wherein the means for generating is configured to generate the image further based on the captured image data from the second imaging pixel.—
Allowable Subject Matter
Claims 1, 12, 18-20, 26-28, 31-34 are allowed over the prior art of record.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The invention as claimed, specifically in combination with: a first microlens includes a first orientation with respect to the camera sensor and is shared by a first phase detection pixel and a second phase detection pixel of the first sub-tile, and a third microlens includes a second orientation 90 degrees with respect to the first orientation that is shared by a third and fourth phase detection pixel, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2021/0006756 ("Sato") discloses first microlens (41A, Fig. 17) is shared by four pixels (IR pixels, Figs. 15, 17) of the first tile (each tile has four pixel groups GP1-GP4, Figs. 15, 17) that are coupled to one of green color filters, clear color filters, or infrared filters (IR filters, Figs. 15-18), the four pixels including the first PD pixel (IR pixel in GP1, Figs. 15, 17), a second PD pixel of the second sub-tile (IR pixel in GP2, Figs. 15, 17), a third PD pixel of the third sub-tile (IR pixel in GP3, Figs. 15, 17), and a fourth PD pixel of the fourth sub-tile (IR pixel in GP4, Figs. 15, 17); and a first imaging pixel (visible light pixels with color filters, Figs. 15-17, paragraph [0193]) coupled to a second microlens (41, Fig. 17) different from the first microlens (41A, Fig. 17); and 
a processor implemented in circuitry (200, Fig. 1, Fig. 23 for second embodiment) and coupled to the camera, wherein the processor is configured to: 
control one or more first exposure settings of the first PD pixel (IR pixels have a long exposure, L, Fig. 23-24A); and control one or more second exposure settings of the first imaging pixel (visible light pixels with color filters, Fig. 23-24A) independently from the one or more first exposure settings (RGB pixels can have long, medium, or short time exposures, Figs. 23- 24A, paragraph [0204]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878